Citation Nr: 1812693	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  15-00 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for visual acuity loss, optic atrophy of the left eye secondary to service-connected type II diabetes mellitus.

3.  Entitlement to a rating in excess of 20 percent for optic atrophy, left eye, with field loss.

4.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus.

5.  Entitlement to a compensable rating for hemorrhoids.

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for erectile dysfunction, to include as secondary to service-connected type II diabetes mellitus.

7.  Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Veteran represented by:	Michelle A. Marshall, Attorney


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to August 1971, which included service in the Republic of Vietnam. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in August 2010, February 2012, and November 2013.


FINDING OF FACT

In December 2017, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that a withdrawal of his claims is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's claims have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In the present case, the Veteran withdrew his appeal as to all pending issues, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this matter and the appeal is dismissed.  The Board acknowledges that, under Hanson v. Brown, 9 Vet. App. 29 (1996), the claims no longer exist.


ORDER

The appeal is dismissed.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


